UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2013 CHEVIOT FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Maryland 1-35399 90-0789920 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 3723 Glenmore Avenue, Cheviot, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(513) 661-0457 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The 2013 Annual Meeting of Shareholders was held on April 23, 2013 (the “Annual Meeting”). A total of 7,400,326 outstanding shares were eligible to vote at the Annual Meeting. The matters considered and voted on by the Company’s Shareholders at the Annual Meeting and the vote of the Shareholders was as follows: 1.The election of two directors, each for a three-year term. For Withheld Broker non-votes Edward L. Kleemeier James E. Williamson 2.The ratification of the appointment of Clark, Schaefer, Hackett & Co. as the Company’s independent registered public accounting firm for the year ending December 31, 2013. For Against Abstain Broker non-votes 0 3.The approval of an advisory, non-binding resolution with respect to the executive compensation. For Against Abstain Broker non-votes 4.The ratification of an advisory, non-binding proposal with respect to the frequency that shareholders will vote on our executive compensation. One Year Two Years Three Years Abstain Broker non-votes 5.The approval of the Cheviot Financial Corp. 2013 Equity Incentive Plan; and to consider any other matters that may properly come before the meeting or any adjournments or postponements of the meeting. For Against Abstain Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEVIOT FINANCIAL CORP. DATE: April 23, 2013 By: /s/ Thomas J. Linneman Thomas J. Linneman President and Chief Executive Officer
